COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-140-CV
 
BILL
SADLER AND PATTI SADLER                                        APPELLANTS
 
                                                   V.
 
THE
CADLE COMPANY                                                           APPELLEE
                                                                                                        
                                               ----------
              FROM
THE 415th DISTRICT COURT OF PARKER COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= AAgreed
Motion To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL B:  MCCOY, LIVINGSTON, and WALKER, JJ.  
 




DELIVERED:  January 24, 2008  




[1]See Tex. R. App. P. 47.4.